[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                            SEPT 11, 2008
                             No. 07-14158                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 06-00509-CR-T-23-MSS

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

PEDRO ARAGONES-DELGADO,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                          (September 11, 2008)

Before BIRCH, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
      Pedro Aragones-Delgado appeals his concurrent 151-month sentences for

conspiracy to distribute and to possess with intent to distribute 5 kilograms or

more of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846, and

distribution and possession with intent to distribute 5 kilograms or more of

cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), and 18 U.S.C. § 2.

Aragones-Delgado contends his sentence was substantively unreasonable because

there is an unwarranted disparity between his sentence and those of his

codefendants, and the facts and circumstances of his case warranted a below-

guidelines sentence.

      After United States v. Booker, 125 S. Ct. 738 (2005), we established a two-

part process for district courts to use in calculating sentences. United States v.

McBride, 511 F.3d 1293, 1297 (11th Cir. 2007). First, the district court must

consult and correctly calculate the range recommended by the Sentencing

Guidelines. Second, the district court must fashion a reasonable sentence in light

of the factors enumerated in 18 U.S.C. § 3553(a). Id.

      The substantive reasonableness of a sentence is reviewed under an abuse-of-

discretion standard. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008)

(citing Gall v. United States, 128 S. Ct. 586, 597 (2007)). Under this standard, we

will only reverse if the district court made a clear error of judgement. Id. at 1191.

                                          2
      We review a sentence for substantive reasonableness in light of the factors

listed in § 3553(a). McBride, 511 F.3d at 1296-97. Those factors are the

following:

      (1) the need to reflect the seriousness of the offense, to promote
      respect for the law, and to provide just punishment for the offense; (2)
      the need for deterrence; (3) the need to protect the public; (4) the need
      to provide the most effective correctional treatment or medical care;
      (5) the nature and circumstances of the offense; (6) the history and
      characteristics of the defendant; (7) the Sentencing Guidelines range;
      and (8) the need to avoid [unwarranted] sentencing disparities.

Id. at 1297 n.1 (citing 18 U.S.C. § 3553(a)). However, we will not substitute our

judgment for that of the district court by re-weighing the relevant factors from

§ 3553(a). United States v. Amedeo, 487 F.3d 823, 832 (11th Cir.), cert. denied,

128 S. Ct. 671 (2007). Though we do not presume a sentence within the

Guidelines range is reasonable, United States v. Campbell, 491 F.3d 1306, 1313

(11th Cir. 2007), we have stated “there is a range of reasonable sentences from

which the district court may choose, and when the district court imposes a

sentence within the advisory Guidelines range, we ordinarily will expect that

choice to be a reasonable one,” United States v. Talley, 431 F.3d 784, 788 (11th

Cir. 2005). “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both [the] record and

the factors in section 3553(a).” Id.

                                          3
      Aragones-Delgado has failed to establish his sentence was substantively

unreasonable. First, the difference between Aragones-Delgado’s sentence and the

sentences of his codefendants was warranted. Aragones-Delgado did not plead

guilty until after a jury was empaneled, while his codefendants cooperated with

law enforcement officers from the beginning. Indeed, Aragones-Delgado admitted

during his sentencing hearing that his codefendants earned their lower sentences.

Thus, Aragones-Delgado and his codefendants were not similarly situated, and

there was no unwarranted sentencing disparity. In addition, Aragones-Delgado

has not established that the facts and circumstances of his case warranted a below-

guidelines sentence. He received safety-valve relief and an acceptance-of-

responsibility reduction based on his guilty plea and truthful proffer, and he has

not shown his family obligations are so far out of the ordinary that the court

abused its discretion in imposing a 151-month sentence. This sentence is not

unreasonable, given the offense conduct involved 170 kilograms of cocaine, the

sentence was at the bottom of the advisory Guidelines range, and the maximum

available sentence was life imprisonment. Accordingly, we affirm.

      AFFIRMED.




                                          4